328 F.2d 565
Claude WALLACE, Appellant,v.J. Edward DAY, Postmaster General, et al., Appellees.
No. 18013.
United States Court of Appeals District of Columbia Circuit.
Argued January 22, 1964.
Decided February 6, 1964.

Mr. Robert C. Handwerk, Washington, D. C., with whom Mr. Sherman C. Shelton, Washington, D. C., was on the brief, for appellant.
Mr. Robert V. Zener, Atty., Dept. of Justice, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Asst. Atty. Gen. John W. Douglas, Messrs. David C. Acheson, U. S. Atty., and Sherman L. Cohn, Atty., Dept. of Justice, were on the brief, for appellees. Messrs. Alan S. Rosenthal and Morton Hollander, Attys., Dept. of Justice, also entered appearances for appellees.
Before WILBUR K. MILLER, FAHY and BASTIAN, Circuit Judges.
PER CURIAM:


1
Appellant, a veterans' preference eligible employed by the Post Office Department, appeals from a judgment of the District Court dismissing his complaint for a declaratory judgment that his discharge as a civilian employee of the Post Office Department was illegal, and for related relief.


2
We find no error in the procedures followed by the officials who participated in the matter. As we said in Studemeyer v. Macy, 116 U.S.App.D.C. 120, 321 F.2d 386, 387, cert. denied, 375 U.S. 934, 84 S. Ct. 337, 11 L. Ed. 2d 265 (1963).


3
"There may be ground for reasonable differences of opinion as to whether the cause for which the personnel action was taken was grave enough to warrant depriving appellant of his position, but the court is not warranted in substituting a different judgment of its own for that of appellant's superiors, whose action has been sustained by the Civil Service Commission and the District Court."


4
While in our view the punishment for appellant's transgression was too severe, we do not feel warranted in this case in substituting our judgment for that of the departmental authorities and of the Civil Service Commission.


5
Affirmed.